DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1-3, 6, 9-10, 14 objected to because of the following informalities:  
“A drive which … drives the force transmission” in claim 1 should be “A drive which … is configured to drive the force transmission”
“Deep-drawing tool” in all claims except claim 14 in line 1 should be “A deep-drawing tool” or “The deep-drawing tool”
“Method” in claim 14 line 1 should be “A method”.
 Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nagai (US 20100275670).

Regarding claim 2, Nagai discloses deep-drawing tool according to claim 1, wherein the force transmission device includes: one of a piston (piston of 264) and a pressure plate (262) which is driven by the spring force in the direction of the drawing bell, and a pulling rod (260) attached to the one of the piston and pressure plate, with the pulling rod being driven by the drive (drive 268 drives 260, 262, and 264).  
Regarding claim 10, Nagai discloses deep-drawing tool according to claim 1, wherein the drive of the force transmission device is coupled for (see Fig. 19 lines connected for movement) movement with a drive (216a) of the drawing bell (240).  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 20100275670).
Regarding claim 3, Nagai discloses deep-drawing tool according to claim 2, wherein the piston engages in a chamber (chamber of cylinder 264) and seals a liquid volume (264 is a hydraulic cylinder which contains liquid volume) inside the chamber, which forms a hydraulic spring as the drawing cushion.  
Nagai fails to disclose a pneumatic cylinder which seals a gas volume inside the chamber, which forms a pneumatic spring as the drawing cushion.  
Examiner takes official notices that hydraulic cylinders and pneumatic cylinders are well known alternatives for cushion cylinders. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the hydraulic cylinder of Nagai with the well-known pneumatic cylinder that seals a gas volume inside the chamber, which forms a pneumatic spring as the drawing cushion. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 20100275670) in view of Haar (US 20100139357).
Regarding claim 14, Nagai discloses a method (Fig. 16-19) for deep drawing blanks (212) to obtain flangeless molded pieces (no mention of a flange therefore there is no flange), comprising the steps of: shaping a blank by a drawing bell (240) of a drawing tool around a drawing core (252) to create a pot-shaped part (interpreted as concaved part – see fig. 18 shows 

    PNG
    media_image1.png
    186
    496
    media_image1.png
    Greyscale

Nagai is silent to which are punched from sheet metal that is painted or coated with film material.
Haar teaches a method for deep drawing blanks (10 Fig. 1) which are punched from sheet metal that is painted or coated with film material (abstract), to obtain flangeless molded pieces (abstract and title).
. 
Claim 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 20100275670) in view of Williamson (US 3267715).
Regarding claim 6, Nagai discloses deep-drawing tool according to claim 1.
Nagai fails to disclose wherein the drive comprises a cam track and a cam roller which runs along the cam track and is coupled for movement with the force transmission device.  
Williamson teaches a drive (Fig. 1: 120, 114) which drives a cylinder (104), the drive comprising a cam track (120) and a cam roller (114) which runs along the cam track and is coupled for (all connected- pressure from 104 transferred to 88-66-46) movement with a force transmission device (46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the drive of Nagai with the drive of Williamson as disclosed above because these two drives were art-recognized equivalents that drives a cylinder that drives a transmission device at the time the invention was made.
Regarding claim 9, Nagai discloses deep-drawing tool according to claim 1.
Nagai fails to disclose wherein the drive comprises: a cam bar, a cam roller having an axis and resting laterally on the cam bar, the cam roller being pivotably mounted around a pivot axis which is offset relative to the axis of the cam roller, and an arrangement for converting a pivoting movement of the cam roller around the pivot axis into a translation movement of the force transmission device.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the drive of Nagai with the drive of Williamson as disclosed above because these two drives were art-recognized equivalents that drives a cylinder that drives a transmission device at the time the invention was made.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 10, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725